Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 allowable. The restriction requirement filed January 3, 2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of the allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edmund Gutierrez and Xiaochun Zhu on July 14, 2022.

The application has been amended as follows: 
Claim 10 has removed the extra space between “,” and “ethanol” on line 2.
Claim 12 has been replaced with the following text:--A method of printing a bonded magnet comprising: extruding a magnetic ink composition according to claim 1 through a nozzle; and depositing one or more continuous filaments comprising the magnetic ink composition on a substrate.--
Claim 15 has been replaced with the following text:--The method of Claim 12, wherein the one or more continuous filaments are deposited in a predetermined pattern on the substrate.--
Claim 17 has been replaced with the following text:--The method of Claim 12, further comprising curing the one or more continuous filaments.--
Claim 18 has been replaced with the following text:--The method of Claim 17, wherein curing the one or more continuous filaments is performed at an elevated temperature ranging from 100°C to 250°C under an ambient atmosphere.--
New Claim 40 has been added with the following text: --The method of Claim 12, wherein the magnetic particles comprise rare earth magnetic particles or ferrite magnetic particles.--
New Claim 41 has been added with the following text: --The method of Claim 12, wherein the epoxy polymer binder comprises a thermoplastic resin, a thermosetting resin or an elastomer, or combinations thereof.--
New Claim 42 has been added with the following text: --The method of Claim 12, wherein the viscosifier comprises nanoclay platelets, fumed silica, fumed alumina, polyethylene oxide, or polypropylene oxide.--
New Claim 43 has been added with the following text: --The method of Claim 12, wherein the solvent comprises acetone, ethanol, methanol, or hexane.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  As noted in the Non-Final Rejection filed on March 31, 2022 the limitations of cancelled claim 39 were amended into the independent claims thus placing the Claims in condition for allowance. The prior art of record does not anticipate nor render obvious an extrudable magnetic ink as claimed. Particularly having magnetic particles with a particular particle size and the other components of the composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712